DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (US 20200275302 A1) in view of Vivo (3GPP TR 24.890 V1.1.1)

Youn et al. disclose a method for a UE to perform reflective QoS in a wireless communication system with the following features: regarding claim 3, a User Equipment (UE) comprising: a controller configured to stop a timer for a Single Network Slice Selection Assistance information (S-NSSAI), in a case of receipt of a PDU SESSION MODIFICATION COMMAND message for a PDU session, in a case that the UE provides the S-NSSAI during an establishment procedure of the PDU session, and in a case that the timer is running for the S-NSSAI (Fig. 6, a diagram illustrating 5G system architecture using a reference point representation, see teachings in [0020, 0264-0267, 0283-0284 &0659] summarized as “a User Equipment (UE) comprising: a controller configured to stop a timer for a Single Network Slice Selection Assistance information, in a case that the UE provides the S-NSSAI during an establishment procedure of the PDU session, and in a case that the timer is running for the S-NSSAI (S-NSSAI), in a case of receipt of a PDU SESSION MODIFICATION COMMAND message for a PDU session (i.e. user equipment (UE) may include a communication module configured to transmit/receive a signal and a processor configured to control the communication module, UE may be connected to one or more network slice instances at the same time via a 5G-AN, and single network slice selection assistance information (S-NSSAI) identifies a network slice and each S-NSSAI is assistant information used for a network to select a specific network slice instance, wherein PDU session belongs to a specific one network slice instance for each PLMN and different slices may have slice-specific PDU sessions using the same DNN, but different network slice instances do not share one PDU session, When a UE enters an area in which a network slice is no longer, in the establishment process of a PDU session, the session management system (SMF) may notify a UE of a deactivation timer value and the UE deactivates/stops the timer with the processor/controller, wherein in a registration procedure, a UE provides a requested NSSAI to a network and when the UE provides the requested NSSAI to the network, a UE within a specific PLMN uses only S-NSSAIs belonging to the configured NSSAI, and the UE uses only an S-NSSAI(s) within the allowed NSSAI corresponding to a network slice for a network slice selection-related procedure within the serving PLMN, and so the timer is stopped, while running for the existing S-NSSAI or the S-NSSAI is being provided during establishment procedure of PDU session)”).
Youn et al. is short of expressly teaching “a User Equipment (UE) comprising: a controller configured to stop a timer for a Single Network Slice Selection Assistance information (S-NSSAI), in a case of receipt of a PDU SESSION MODIFICATION COMMAND message for a PDU session”.
a User Equipment (UE) comprising: a controller configured to stop a timer for a Single Network Slice Selection Assistance information (S-NSSAI), in a case of receipt of a PDU SESSION MODIFICATION COMMAND message for a PDU session (i.e. UE provides the S-NSSAI during procedure for establishing the PDU session (see section 9.5.1.x), the UE receives an PDU Session Modification Request message containing 5GSM cause value #ss, indicating insufficient resources for specific slice and the back-off timer value IE during the a PDU session modification procedure, and if the UE is running a Tsm2 timer associated with same S-NSSAI that was provided to the network when the PDU session was established, the UE stops the timer corresponding to the S-NSSAI upon receiving the PDU Session Modification Command (see section 9.5.2.4 & section 9.5.4.4) )”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Youn et al. by using the features as taught by Vivo in order to provide a more effective and efficient system that is capable of stopping a timer for a S-NSSAI in case of receipt of a PDU session modification command message. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 4:
Youn et al. disclose a method for a UE to perform reflective QoS in a wireless communication system with the following features: regarding claim 4, a communication control method performed by a User Equipment (UE), the communication control method comprising: stopping a timer for a Single Network Slice Selection Assistance a User Equipment (UE) comprising: a controller configured to stop a timer for a Single Network Slice Selection Assistance information, in a case that the UE provides the S-NSSAI during an establishment procedure of the PDU session, and in a case that the timer is running for the S-NSSAI (S-NSSAI), in a case of receipt of a PDU SESSION MODIFICATION COMMAND message for a PDU session (i.e. user equipment (UE) may include a communication module configured to transmit/receive a signal and a processor configured to control the communication module, UE may be connected to one or more network slice instances at the same time via a 5G-AN, and single network slice selection assistance information (S-NSSAI) identifies a network slice and each S-NSSAI is assistant information used for a network to select a specific network slice instance, wherein PDU session belongs to a specific one network slice instance for each PLMN and different slices may have slice-specific PDU sessions using the same DNN, but different network slice instances do not share one PDU session, When a UE enters an area in which a network slice is no longer, in the establishment process of a PDU session, the session management system (SMF) may notify a UE of a deactivation timer value and the UE deactivates/stops the timer with the processor/controller, wherein in a registration procedure, a UE provides a requested NSSAI to a network and when the UE provides the requested NSSAI to the network, a 
Youn et al. is short of expressly teaching “the communication control method comprising: stopping a timer for a Single Network Slice Selection Assistance information (S-NSSAI), in a case of receipt of a PDU SESSION MODIFICATION COMMAND message performed by a PDU session”.
Vivo discloses a method and system for handling of S-NSSAI based congestion control with the following features: regarding claim 4, the communication control method comprising: stopping a timer for a Single Network Slice Selection Assistance information (S-NSSAI), in a case of receipt of a PDU SESSION MODIFICATION COMMAND message performed by a PDU session (i.e. UE provides the S-NSSAI during procedure for establishing the PDU session (see section 9.5.1.x), the UE receives an PDU Session Modification Request message containing 5GSM cause value #ss, indicating insufficient resources for specific slice and the back-off timer value IE during the a PDU session modification procedure, and if the UE is running a Tsm2 timer associated with same S-NSSAI that was provided to the network when the PDU session was established, the UE stops the timer corresponding to the S-NSSAI upon receiving the PDU Session Modification Command (see section 9.5.2.4 & section 9.5.4.4) )”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Youn et al. by using 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/SYED M BOKHARI/            Examiner, Art Unit 2473
8/12/2021                                                                                                                                                                                            
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473